Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/321,833 filed on 1/30/2019. This application is a 371 of PCT/CN2017/095490 filed on 08/01/2017, which claims foreign priority of CN2016/10713643, filed on 08/24/2016.

Information Disclosure Statement
The information disclosure statement filed 02/13/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file and cited documents/publication which did not have a copy are lined through. 

	
Restriction/Election
Applicant’s election of Group II, Claims 2 – 3 in the reply filed on 11/04/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, Product, there being no allowable generic or linking claim. 

	
	
Claim Objection
Claim 2 is objected to because of the following informalities:  
The phrase “the press hardening steel comprises following components” is missing a “the”. 
The phrase “thickness of a slab to be 61 mm to150mm,” appears to be missing a space between “to” and “150 mm”.  
The phrase “naturally cooling to a room temperature” does not require “a”. 

Claim 3 is objected to because of the following informalities:
The rolling mill arrangements, for example “1R + 6F” must be completely written in the whole arrangement form. 

Appropriate correction is required.


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the term "conventional" in claim 2 is a relative term which renders the claim indefinite.  The term "conventional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Regarding claim 2, the phrase “even if a residual oxygen content in the furnace” is unclear. It is unclear if this is a contingent limitation. For purposes of examination, the phrase is interpreted as a weak oxidizing atmosphere in which the residual oxygen content is 0.5 – 5.0%. If the interpretation is correct, the examiner recommends the phrasing “in which the soaking furnace has an atmosphere in which the oxygen content is 0.5% to 5%”.

Regarding claim 2, steps “5)” and “6)” is unclear. Based on the language, they appear to be the same step i.e. a soaking furnace step in which the soaking furnace has a weak oxidizing atmosphere and the entering temperature of the slab is 800°C – 1000°C and the exit temperature of the slab is 1185 – 1215°C. Further still, in step 6 it is referred to as “the furnace” instead of “the soaking furnace” further making the claim language unclear as to whether step 5 and step 6 are performed at the same time. 

Regarding claim 3, the phrase “wherein a rolling process of the medium and thin slab is carried out in a short-process production line” is unclear. “a rolling process” appears to the hot rolling step (step 
 
Regarding claim 3, the phrase “any one of rolling milling arrangement forms such as a…” is indefinite. The use of “such as” is improper markush group language as it is unclear whether this is merely exemplary arrangements or whether selection of one of the arrangements is required. See MPEP 2173.05(h) and 2173.05(d)

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US2012/0216925) in view of Seibel (US2010/0275667), Xinliang (CN101348843), and Eckerstorfer (US2008/0276679), in further view of Chen (CN103555886).

Regarding claim 1, Kobayashi teaches a high strength steel hot-press member (meeting the claimed limitation of press-hardened) [title, 0002]. Kobayashi teaches that the high strength steel for hot-press forming comprises a composition of (in wt%);
Element
Claim Invention
Kobayashi
Relationship
Reference
Carbon (C)
0.31 – 0.4%
0.09 – 0.38%
Overlaps
[0019]

0.36 – 0.44%
0.05 – 2.0%
Overlaps
[0020]
Manganese (Mn)
1.6 – 2.0%
0.5 – 3.0%
Overlaps
[0021]
Phosphorus (P)
0 – 0.006%
0 – 0.05%
Overlaps
[0022]
Sulfur (S)
0 – 0.004%
0 – 0.05%
Overlaps
[0023]
Aluminum (Al)
0.015 – 0.06%
0.005 – 0.1% 
Overlaps
[0024]
Chromium (Cr)
0.36 – 0.49%
0.01 – 5.0%
Overlaps
[0031]
Titanium (Ti) or 
Niobium (Nb) or
Vanadium (V) or combo
0.036 – 0.045%
0.036 – 0.045%
0.036 – 0.045%
0.005 – 3.0%
0.005 – 3.0%
0.005 – 3.0%

Overlaps
[0033]
[0034]
[0035]
Boron (B)
0.004 – 0.005%
0.0005 – 0.05%
Overlaps
[0037]
Molybdenum (Mo)
0.26 – 0.35%
0.01 – 3.0%
Overlaps
[0032]
Nickel (Ni)
0.11 – 0.2%
0.01 – 5.0%
Overlaps
[0029]
Nitrogen (N)
0 – 0.005%
0 – 0.1%
Overlaps 
[0025]
Iron (Fe)
Balance
Balance




	Kobayashi also teaches a method of producing the steel including hot rolling the steel sheet in which the entry side is 1100°C or less and a finishing exit temperature of Ac3 to Ac3 + 50°C [0049], which overlaps with the claimed finish rolling temperature of step 8 [0049, Table 4]. Kobayashi also discloses that the steel is wound at a normal coiling temperature following hot rolling. [0049]. The steel sheet is then heated to a single austenite phase (interpreted as step 11 of “austenitizing”) at a temperature range of the Ac3 to the Ac3 + 150°C, which is interpreted to overlap with the claimed temperature of step 11 [0051, 0053, Table 4]. The steel sheet is then maintained at that temperature for 1 – 600 seconds (0.017 – 10 min), which overlaps with the claimed time of step 11 [0051]. 


Furthermore, in regards to the overlapping ranges taught in Kobayashi, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Additionally, in regards to the step of “uncoiling” in the claimed step 11, given that Kobayashi teaches that the steel sheet is coiled after hot-rolling [0049], a person of ordinary skilled in the art would reasonably expect that the coiled steel sheet would be uncoiled prior to hot-pressing treatment and quench disclosed in Kobayashi. 
	
Kobayashi does not explicitly teach the specifics of smelting/melting and casting steps or the steps’ process parameters. 

Seidel teaches a continuous and compact strip production line for steel [0006, 0009]. Seidel further teaches the process includes [Fig 2];
Casting the strip [labeled 102, Fig 2, 0038], meeting claimed step 3. In which the slab is rolled down from 70 – 110 mm, which falls within the claimed range of step 3 [0043]. Seidel also discloses an example in which a casting mass flow is ≥ 350 mm*m/min [0069]. Given the casting 
Descaling the strip [labeled 104, Fig 2, 0038], meeting claimed step 4.
A furnace to substantially maintain the temperature for the subsequent rolling process [labeled 108, Fig 2, 0041, 0042], meeting claimed step 5 and 6.
An additional descaler prior to the rough rolling process train [labeled 110, Fig 2, 0043], meeting claim step 7. 
A rough rolling process train [111, Fig 2, 0043]
A third descaler between the first and second rough rollers [Fig 2]
A finishing rolling train [labeled 118, Fig 2, 0043]
Wherein the rough rolling, third descaler, and finishing rolling meeting the claimed steps of “hot – rolling”, step 8. 
A cooling section [labeled 122, Fig 2, 0061]. Based on the image of Fig 2, the cooling section is interpreted as a laminar cooling section, which meets the claimed limitation of claim 9. 
A cutter section for cutting the strips, meeting the broadest reasonable interpretation of “blanking” as claimed in step 11 [labeled 124, Fig 2, 0068]
A coiler or winder [labeled 125, Fig 2], meeting claim step 10.

Seidel further notes that the process discloses is not only compact, but flexible to the arrangement as well as the type of operation (batch, semi, continuous) [0009]. Seidel further discloses that the rolling speed can be independent of the casting speed in the batch process and that the rolling speed can be set such that the winding and furnace speed can be maintained at 3 m/s and 1 m/s. Therefore, an ordinarily skilled artisan would reasonably expect that the rolling speed of Seidel would be used in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kobayashi of hot pressing a steel sheet, and combined it with the method of casting a steel sheet as taught by Seidel. The process of Seidel would offer compactness and flexibility for the producing the blanks used in the method of Kobayashi. Further, the combination would have predictable results. 
Furthermore, in regards to the overlapping ranges taught in Seidel, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

	In regards to the blanking step prior to the coiling step, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have taken the blanking, coiling, and uncoiling step, as described by Kobayashi in view of Seidel, and changed the sequence of the steps to arrive at the claimed invention of coiling, uncoiling, and blanking. “The selection of any order of performing process steps is a prima facie case of obvious in the absence of new or unexpected results” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)

	Kobayashi in view of Seidel does not explicitly teach the casting parameters or the smelting/melting.

	Xinliang teaches a CSP method for producing hot rolled steel strip for automotive frames [Title]. The method provides a way of producing said steel strip with high-strength in a low-cost manner [0011]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kobayashi in view of Seidel and used the process parameters of the tundish molten steel, entry and exit temperature of the soaking furnace, and the coiling temperature, as disclosed by Xinliang, in the casting steps of Seidel to produce predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Furthermore, in regards to the overlapping ranges taught in Xinliang, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). Further still, a prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close (in this case the coiling temperature of Xinliang in comparison to the claimed coiling temperature), absent evidence of criticality or unexpected results (MPEP 2144.05 I) Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)



Eckerstorfer teaches a casting process for producing steel strips [Title]. Eckerstorfer discloses that descaling takes places and that the water pressure for descaling is between 200 – 450 bar, which overlaps with the descaling pressures of steps 4, 7, and 8 [0032]. Eckerstorfer further notes that during the heating the strip to the rolling temperature, the atmosphere of the furnace has an oxygen content is 2.0% volume or below, which overlaps with the range of step 5 [0012]. Eckerstorfer also notes that the each of the rough rolling stands (i.e. the first, second, and third passes) can each have a reduction of up to 60%, which overlaps with the claimed range of the first and second pass reduction of step 8 [0030], and further discloses that the finishing rolling train is used to roll the hot strip into a desired thickness [0035]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kobayashi in view of Seidel and Xinliang, and applied the descaling water pressure, soaking furnace atmosphere, and rough rolling parameters as taught by Eckerstorfer to achieve predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Further, it would have been obvious to one of ordinary skill in the art to have optimized the final rolling reduction amount such that a desired final thickness of the strip was achieved prior to coiling. The optimization of result effective variable to achieve predictable results (the final desired thickness) with a reasonable expectation of success, is a prima facie case of obviousness, absent evidence of criticality or unexpected results (See MPEP 2144.05 A)


	
Kobayashi in view of Seidel, Xinliang, and Eckerstorfer does not explicitly teach the smelting/melting

Chen teaches a method for smelting for ultra-low sulfur steel [title]. Chen discloses that the method steps includes subjecting the semi-steel to a desulfurization process. The process results in the sulfur content being reduced to 0.0019%, which falls within the claimed amount of step 1, and that during the process, the semi-steel bare liquid surface is exposed at 96%, falling within the claimed range of step 1, thereby the desulfurization step of Chen meets the claimed step 1 [0032]. The desulfurized semi-steel is then charged into a converter for smelting, meeting the claimed step 2 [0034]. Chen discloses that the method may be used with a subsequent casting and rolling process [0027]. Chen further notes that sulfur leads to adverse effects and reducing the element to ultra-low levels allows for the attain of high grade steels [0004].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kobayashi in view of Seidel, Xinliang and Eckerstorfer, and combined it with the method of producing ultra-low sulfur steel as taught by Chen. The use of the method of Chen would allow for the use of the method of Sin in view of Seidel, Xinliang and Eckerstorfer, with a steel that was capable of achieving a high grade. 

Regarding claim 3, Kobayashi in view of Seidel, Xinliang and Eckerstorfer, and in further view of Chen teaches the invention as applied above in claim 2. Seidel teaches that the process is line “compact” and short [0009] and that the rolling arrangement is 1 – 3 stand roughing group (1 – 3 R) and 3 – 7 finishing stand group (3 – 7 F) [0082]. Thereby meeting/overlapping the claim limitation of claim 3. 




Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2017/0306437 – Hot – pressed steel with similar composition and strength and a similar method of hot pressing and quenching
JP2010/174283 – Hot – pressed steel with high strength, similar composition, and similar method of pressing and quenching
JP2012/180594 – A method of pressing, quenching, and tempering a similar steel to achieve high strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272 - 1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731